142 F.3d 445
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Harold Gregory SENSOR, Petitioner-Appellant,v.United States of America, Respondent-Appellee.
No. 97-56294.D.C. No. CV-96-08443.
United States Court of Appeals,Ninth Circuit.
.Submitted April 20, 1998**.Decided April 28, 1998.

Appeal from the United States District Court for the Central District of California James M. Ideman, District Judge, Presiding.
Before BRUNETTI, RYMER, and T.G. NELSON, Circuit Judges.


1
MEMORANDUM*


2
Harold Gregory Sensor appeals pro se the district court's order denying his petition for a writ of error coram nobis.  We lack jurisdiction because the notice of appeal, filed forty-nine days after entry of the district court's order, was untimely.  See Yasui v. United States, 772 F.2d 1496 (9th Cir.1985) (the ten-day rule for criminal appeals (Fed.  R.App. P. 4(b)) governs coram nobis appeals).  Remand for an excusable neglect determination would be inappropriate here because the district court lacks authority to extend the time for filing a notice of appeal beyond forty days after entry of the order appealed.  See Fed.  R.App. 4(b).


3
DISMISSED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3